DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
An amendment was filed on 08/12/2022. Claims 17, 29, 30, and 33 have been amended, claims 1-16, 19, and 35 were previously canceled. Currently claims, 17-18, 20-34, and 36 are currently pending and are being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “wherein the squeezer comprises two rollers”, wherein claim 29 already recites the squeezer comprising a roller, and as such it is unclear as to if the squeezer comprises an additional two rollers. For the purpose of examination, the limitation will be interpreted as “wherein the squeezer further comprises an additional roller adapted to collapse the medicament container between the roller and the additional roller in response to the squeezer being moved in the distal direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-18, 25-28, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (US 20130110053).
Regarding claim 17, Yoshino discloses a medicament container 103 (fig. 1, drug container 103) comprising:
a flexible bag 103 (fig. 15, drug container 103, paragraph 103, also see paragraph 0237, “the first member 135 and the second member 136 are each formed of a transparent flexible material”) comprising a proximal end 135 and a distal end 136 (fig. 15, first member 135 and second member 136), the distal end 136 comprising an outlet port 121 (fig. 15, projection portion 121, paragraph 0241), wherein the outlet port 121 comprises a membrane 133 adapted to be pierced by a needle 5 (fig. 16, seal member 133 pierced by needle 5, paragraph 0222) and wherein the outlet port 121 is moved towards the needle 5 as the flexible bag 103 increases in length between the proximal end 135 and the distal end 136 during a transition of the flexible bag to a collapsed state (figs. 15 and 16, projection portion 121 transitioning to move towards needle 5 as bag is being pressed, paragraph 0260, “When the first member 135 of the container body 131 is being pressed towards the side of the second member 136… the pressing force is larger than the resistance of the seal member 133 to the second needle tip 9. This, as shown in FIG. 16, the second needle tip 9 is penetrated through the seal member 133”, NOTE: pressing down on the first member 135 is a transition to a collapsed state, to the final collapsed state as further shown in fig. 17.)
Regarding claims 18 and 34, Yoshino discloses the device disclosed in claims 17 and 33 respectively (see analysis of claim 33 below), wherein the flexible bag has a profile which decreases towards at least one of the proximal end and the distal end of the flexible bag (see annotated fig. 13 below).

    PNG
    media_image1.png
    748
    611
    media_image1.png
    Greyscale

Regarding claim 25, Yoshino discloses wherein the flexible bag is configured as a bag comprising a flexible material (paragraph 0237, “The first member 135 and the second member 136 are each formed of a transparent flexible material”).
Regarding claims 26-27, Yoshino discloses wherein the flexible material comprises a plastic (paragraph 0237, “Examples of the transparent flexible material include soft resin materials such as polypropylene (PP), polyethylene (PE)”) and is made from injection molding (paragraph 0242, “the container body 131 can be produced by injection molding”).
Regarding claim 28, Yoshino discloses wherein the medicament container contains a medicament M (fig. 16, drug container 103 with drug M, paragraph 0235)
Regarding claim 33, Yoshino discloses a drug delivery device (abstract) comprising:
A medicament container 103, the medicament container containing a medicament M (fig. 15, drug container 103 with drug M, paragraph 0235) and comprising a flexible bag 103 (fig. 15, drug container 103, paragraph 103, also see paragraph 0237, “the first member 135 and the second member 136 are each formed of a transparent flexible material”) comprising a proximal end 135 and a distal end 136 (fig. 15, first member 135 and second member 136), the distal end 136 comprising an outlet port 121 (fig. 15, projection portion 121, paragraph 0241), wherein the outlet port 121 comprises a membrane 133 adapted to be pierced by a needle 5 (fig. 16, seal member 133 pierced by needle 5, paragraph 0222) and wherein the outlet port 121 is moved towards the needle 5 as the flexible bag 103 increases in length between the proximal end 135 and the distal end 136 during a transition of the flexible bag to a collapsed state (figs. 15 and 16, projection portion 121 transitioning to move towards needle 5 as bag is being pressed, paragraph 0260, “When the first member 135 of the container body 131 is being pressed towards the side of the second member 136… the pressing force is larger than the resistance of the seal member 133 to the second needle tip 9. This, as shown in FIG. 16, the second needle tip 9 is penetrated through the seal member 133”, NOTE: pressing down on the first member 135 is a transition to a collapsed state, to the final collapsed state as further shown in fig. 17.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-23 and 36 are rejected under 35 U.S.C 103 as being unpatentable over Yoshino in view of Kobashi (US 20100249728 A1).
Regarding claims 20-21 and 36, Yoshino fails to teach wherein the proximal end of the flexible bag comprises a flat section, and wherein the flat section comprises one or more holes.
However, Kobashi teaches a bag (fig. 1, bag-like article 10) wherein the proximal end of the bag comprises a flat section (see annotated fig. 1 below), and wherein the flat section comprises one or more holes (fig. 1, hole 16, holes 17a-17b).

    PNG
    media_image2.png
    872
    504
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal end of the flexible bag disclosed in Yoshino by providing a flat section with one or more holes, as taught by Kobashi, for the purpose of providing a suitable alternative means of securing the bag to a device (paragraph 0021, “When the medical container is provided with a hanging mechanism (e.g., a hole, a protrusion, or the like), it is preferable to hand the medical container by using this mechanism), thereby keeping the flexible bag in place.)
Regarding claim 22, Yoshino, as modified by Kobashi, discloses wherein the flat section comprises at least two holes having at least two different shapes (see Kobashi, fig. 1, hole 16 has a circular shape, and holes 17a-17b have elliptical holes), wherein a sequence of the at least two different shapes forms an identifier (see Kobashi, fig. 1, the holes 16 and 17a-17b are capable of forming an identifier due to their different shapes).
Regarding claim 23, Yoshino, as modified by Kobashi, discloses wherein the flat section is formed by bonding, wherein bonding comprises ultrasonic welding (see Kobashi, paragraph 0037, “By sealing (e.g., heat-sealing, ultrasonically sealing) the peripheral edges of the two sheets 12a and 12b, which constitute the container body 10…”).  
Claim 24 is rejected under 35 U.S.C 103 as being unpatentable over Yoshino in view of Mesa (US 5354286 A).
Regarding claim 24, Yoshino discloses wherein an inside of the medicament container 103 comprises a coating (paragraph 0243, “the inner surface of the container body 131 may be coated with a film”), but is silent to wherein the coating prevents a material of the flexible bag from reacting with a medicament.
However, Mesa teaches a coating inside a medicament container (col. 3, lines 49-52, “Therefore, to solve these problems, the present invention contemplates providing a plastic or metallic cartridge having a polyparaxylylene coating applied to at least an inner surface thereof.”) that prevents a material of the container from reacting with a medicament (col. 3, lines 41-45 and 53-54, “In addition, such silicone does not adequately prevent metal from reacting with the medicament contained in the cartridge… When such coating is applied to metal, medicament contamination is prevented”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible bag disclosed in Yoshino by adding a coating to prevent the material of the flexible bag from reacting with the medicament, as taught by Mesa, for the purpose of providing a suitable means for keeping the medicament safe by preventing contamination of the medicament (see Mesa, col. 3, lines 53-54 and 58-62, “When such coating is applied to metal, medicament contamination is prevented… when such a coating is applied to plastic, all the above advantages are obtained with the additional benefits associated with the barrier effect of the coating which makes the surface of the plastic resistant to moisture and oxygen transmission”).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Basso (US 20120197212 A1).
Regarding claim 29, Yoshino discloses a drug delivery device (abstract), comprising
a housing 115 adapted to receive a medicament container 103 (fig. 15, drug container mount 115 to hold drug container 103, paragraph 0224), the medicament container 103  comprising a flexible bag (fig. 15, drug container 103, paragraph 103, also see paragraph 0237, “the first member 135 and the second member 136 are each formed of a transparent flexible material”), the flexible bag comprising a proximal end 135 and a distal end 136 (fig. 15, first member 135 and second member 136), the distal end 136 comprising an outlet port 121 (fig. 15, projection portion 121, paragraph 0241), wherein the outlet port 121 comprises a membrane 133 adapted to be pierced by a needle 5 (fig. 16, seal member 133 pierced by needle 5, paragraph 0222) wherein the flexible bag is configured to increase in length between the proximal end and the distal end during a transition of the flexible bag to a collapsed state (figs. 15 and 16, projection portion 121 transitioning to move towards needle 5 as bag is being pressed, paragraph 0260, “When the first member 135 of the container body 131 is being pressed towards the side of the second member 136… the pressing force is larger than the resistance of the seal member 133 to the second needle tip 9. This, as shown in FIG. 16, the second needle tip 9 is penetrated through the seal member 133”, NOTE: pressing down on the first member 135 is a transition to a collapsed state, to the final collapsed state as further shown in fig. 17.), wherein the outlet port 121 comprises a membrane 133 adapted to be pierced by a needle 9 as the flexible bag increases in length (fig. 16, seal member 133 pierced by needle 9 as projection portion 121 moves distally and the drug container 103 increases in length, see transition of projecting portion 121 between figs. 15 and 16), and
a dual tip injection needle 5 fixed within the housing (fig. 15, needle 5 with first needle tip 8 and second needle tip 9, wherein the needle 5 is within drug container mount 115 within needle-holding portion 11, paragraph 0065 and 0224), wherein in an initial state before the medicament container 103 is collapsed a proximal tip 9 of the needle 5 is spaced from the outlet port 121 (fig. 15, tip 9 is spaced away from outlet port 121 and seal member 133).
Yoshino fails to teach a squeezer comprising a roller, the squeezer adapted to collapse the medicament container in response to being driven by a driving component, wherein the driving component is operated by an electric motor.
However, Basso teaches a squeezing member 11 comprising a roller element (fig. 1, squeezer 11, paragraph 0012) adapted to collapse the medicament container 6 (fig. 1, flexible container 6) in response to being driven by a driving component (paragraph 0009, “The relative axial displacement and/or the rotation of the squeezing member may be an externally actuated movement, e.g., driven by an external drive means, like a motor, for example”), wherein the driving component is operated by an electric motor (paragraph 0009, “like a motor, for example”, paragraph 0045, “The actuation of the movement of squeezing member 11… may be mechanically or electrically controlled or driven”).
Therefore. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Yoshino by adding a squeezer comprising a roller, the squeezer adapted to collapse the medicament container in response to being driven by a driving component, wherein the driving component is operated by an electric motor, as taught by Basso, for the purpose of providing a suitable compressive force on the sides of the flexible bag, thereby improving the releasing of medicament by providing high dose accuracy (see Basso, paragraph 0008, “Additionally, provision of a rotatable squeezing member facilitates provision of a drug delivery device which is reliably operable with high dose accuracy”).
Regarding claim 30, Yoshino, as modified by Basso, discloses wherein the roller (see Basso, fig. 1, squeezer 11) is adapted to collapse the medicament container (see Basso, fig. 1, flexible container 6, paragraph 0033 ) when the squeezer is moved in a distal direction (see Basso, fig. 1, squeezer 11 and supporting member 12 moving in direction 14 towards distal outlet 8) and the proximal end of the medicament container remains in position within the housing (see Basso, paragraph 0010, “According to an embodiment, one of the squeezing member and the flexible container is secured against axial displacement with respect to the housing. The other one of the flexible container and the squeezing member is expediently axially displaceable…”, in this case, the flexible container is secured and the squeezing member is axially displaceable) such that the membrane (see Yoshino, seal member 133) is moved towards the proximal tip of the needle as the flexible bag increases in length between the proximal end and the distal end when the medicament container is being collapsed (see Yoshino, figs. 15 and 16, projecting portion 121 moved towards tip 9 of needle 5 as the bag lengthens) so that the proximal tip of the needle pierces the membrane (see Yoshino, seal member 133 pierced by tip 9 of needle 5).
Regarding claim 31, as best understood by the examiner, Yoshino, as modified by Basso, fails to teach wherein the squeezer comprises two rollers adapted to collapse the medicament container between the two rollers in response to the squeezer being moved in the distal direction
However, Basso teaches an embodiment in fig. 2 wherein the squeezer comprises two rollers (fig. 2, squeezing member 11 and counter member 21) adapted to collapse the medicament container between the two rollers (paragraph 0013, “The counter member may provide a counter force for a force exerted by the squeezing member on the flexible container for squeezing the container).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the squeezer disclosed in figure 1 of Basso by using two rollers, as taught in figure 2 of Basso, for the purpose of providing a suitable means of squeezing larger or more inflated flexible bags by providing more surface area for force to act upon the flexible bag.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Basso, and further in view of Wilmot (US 20100137808 A1).
Regarding claim 32, Yoshino, as modified by Basso, is silent to wherein the housing comprises roller tracks to guide the at least one roller during movement in the distal direction.
However, Wilmot teaches wherein the housing comprises roller tracks (fig. 10, slots 214 and 216, paragraph 0159) to guide the at least one roller during movement in the distal direction (paragraph 0159).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing disclosed in Modi, as modified by Yoshino and Basso, by adding roller tracks to guide the at least one roller during movement in the distal direction, as taught by Wilmot, for the purpose of improving the accuracy of dosage delivery by guiding the roller as it rolls in the distal direction (see Wilmot, paragraph 0159). 
Response to Arguments
Applicant’s arguments with respect to claims 17, 29, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marcy (US 1522198) discloses a medicament container meant to be squeezed that comprises a needle to pierce a membrane in an outlet port
Papania (US 20160058960) discloses a nasal aerosol delivery system wherein the disposable aerosolizing element has a unique shape to function as an identifier
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /NICHOLAS J. WEISS/ Supervisory Patent Examiner, Art Unit 3781